The parties hereto were candidates at a Democratic primary election for the nomination of party candidates for election to a municipal office. The appellee was declared the nominee by the proper party executive committee, and the appellant instituted this contest claiming that he should have been declared the nominee.
The case was tried by a special tribunal constituted in accordance with section 15, chapter 19, Extraordinary Session 1935; was heard on the evidence, and the petition was dismissed.
The requirement of paragraph (d) of the section that appeals thereunder to the Supreme Court shall be "referred to the court in banc" is not binding on this court. The amendment to the Constitution, Const. 1890, sec. 287, as added in 1916, providing for the separation of the court into two divisions, delegates to the court itself, and not the Legislature, the duty of determining what cases shall be heard by a division, and what by the court sitting in banc.
We have carefully considered all the assignments of error, and are of the opinion that the order appealed from is correct, and should be affirmed.
The time for the holding of the election for the filling of the office here involved is so near at hand that we will not delay the decision of the case for the writing of an opinion thereon.
Affirmed. *Page 172